Decision of
Judd, J.,
on Demurrer.
I am of the opinion that this bill discloses equities.
Courts of Equity have jurisdiction in cases of fraud where the remedy at law would be inadequate.
- The bill alleges the misrepresentation of a material fact for the purpose of inducing the complainant to enter into the purchase.
*222To be particular, the bill alleges that respondent, in order to induce complainant to exchange his half interest in the W. H. Allen for a half interest in the Pomare and $500, represented that he was the owner of the Pomare, whereas he was not, and therefore asks to have the sale rescinded.
It is contended that as this is a matter of misrepresentation in regard to personal property, the law gives ample relief by an action for damages, and questions of ascertainment of damages are properly for a jury.
This bill, however, does not claim damages for non-fulfilment of the agreement to transfer one-half of the Pomare, but claims a rescission of the whole contract itself on the ground of fraud.
The bill further shews that in pursuance of this joint ownership of the Pomare, a contract was entered into for the sailing of the vessel on joint account, and that there are mutual accounts arising from these transactions which require adjustment even independently of the question whether the sale can be rescinded.
In mutual accounts growing out of privity of contracts, equity has general jurisdiction. 1 Story, Eq. Jur., §459.
Every original bill in equity may be deemed a bill of discovery, for it seeks a disclosure by the answer of circumstances relative to the complainant’s case.
But this is not what is technically known as a bill for discovery, where merely a discovery of facts resting in the peculiar knowledge of the respondent, or of deeds, writings or other things is asked, but seeking no relief in consequence. Such bills are usually in aid of a proceeding at law.
In this case, however, relief from the contract for the purchase of the Pomare is asked for, and also, that an account of the joint transactions of the parties may be taken.
I do not see how it would be possible for the complainant on such a statement of facts to obtain redress at law. For if he should sue for the purchase-money paid for the interest in the vessel and his wages in running her, which are ascertained amounts, he would still be entitled to his share of the profits if *223any were made, which cannot be ascertained until respondent has accounted. I therefore overrule the demurrer. '
E. Preston, for complainants.
J. M. Davidson, for respondent.
Honolulu, December 7th, 1878.